Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 8,
2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00269-CV


                  ANTHONY SHAWN MATSON, Appellant

                                        V.

   CYNTHIA MATTHEWS, SILVER EAGLE TOWING D/B/A SILVER
    EAGLE TOWLING AND HOUSTON AUTO STORAGE, Appellees

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1084876


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed January 10, 2017. On August 1,
2017, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.